Citation Nr: 0406646	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  04-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a January 27, 1986 decision of the Board of Veterans' 
Appeals (Board) wherein the Board denied entitlement to a 
disability evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD) and entitlement to a 
total disability rating on the basis of individual 
unemployability (TDIU) should be reversed on the grounds of 
clear and unmistakable error (CUE).

(The issues of whether CUE existed in a rating decision of 
October 15, 1970 in which the Department of Veterans Affairs 
Regional Office (VARO) denied entitlement to service 
connection for a psychiatric disorder; whether CUE existed in 
a rating decision of May 18, 1987 in which the VARO denied 
entitlement to an effective date earlier than July 8, 1981, 
for the grant of service connection for PTSD; whether CUE 
existed in rating decisions of October 20, 1987, October 18, 
1988, March 24, 1989 and March 9, 1999, in which the VARO 
denied entitlement to an evaluation greater than 50 percent 
for PTSD and entitlement to TDIU; entitlement to a disability 
rating greater than 70 percent for PTSD and entitlement to an 
effective date earlier than December 14, 2000, for the grant 
of a TDIU will be the topics of a separate decision under a 
new docket number.)


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

In an October 1970 rating decision the VARO denied service 
connection for a nervous disorder.  It was noted that a 
nervous disorder was not present in service.  The postservice 
evidence showed chronic brain syndrome with drug abuse.  
Service connection for chronic brain syndrome was denied on 
the basis of willful misconduct origin.  The veteran's 
schizoid personality was not considered a disability under 
the law.  The veteran was notified of the decision but did 
not appeal. 

The record shows that in a May 1983 rating decision the VARO 
granted service-connection for PTSD evaluated as 50 percent 
disabling effective from July 8, 1981, the date of receipt of 
reopened claim.  The veteran appealed.  He claimed 
entitlement to a higher disability evaluation than 50 percent 
for PTSD.  

In a January 27, 1986, decision the Board denied entitlement 
to a disability evaluation greater than 50 percent for 
service-connected PTSD and entitlement to a TDIU.  The Board 
noted that the veteran's representative, a private attorney, 
raised the issue of service connection for drug and alcohol 
abuse.  The Board declined jurisdiction over the newly raised 
issue and referred such matter to the RO for formal 
adjudicatory action.  

The May 1983 rating decision in which the RO assigned a 50 
percent evaluation for PTSD and denied entitlement to TDIU, 
having been subsumed by a Board decision in January 1986, is 
not subject to revision on the basis of CUE.  38 U.S.C.A. §§ 
5109A, 7104 (West Supp. 2002); 38 C.F.R. §§ 3.105, 20.1104 
(2003).  

The Board notes that in June 2002 the unrepresented veteran 
and moving party in this case essentially challenged the 
January 1986 Board decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109(A) and 7111; 38 C.F.R. §§ 20.1400 (1999), 
20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-98).  The 
new statutory and regulatory provisions now permit a claimant 
to demand review by the Board to determine whether CUE exists 
in an appellate decision previously issued by the Board, with 
a right of review of such determinations by the United States 
Court of Appeals for Veterans Claims (CAVC).  Revision of 
Veterans' Benefits Decisions Based on Clear and Unmistakable 
Error Act (CUE Act), Pub. L. No. 105-111, § 1(b)(1), 111 
Stat. 2271, 2271-72 (1997) (codified at 38 U.S.C. § 7111).


FINDINGS OF FACT

1.  In a decision dated January 27, 1986, the Board denied 
entitlement to a disability evaluation greater than 50 
percent for PTSD and entitlement to a TDIU.  The Board found 
that the criteria for the next higher rating of 70 percent 
for PTSD had not been met and that the veteran's service-
connected disabilities did not preclude him from following a 
substantially gainful occupation.

2.  The facts as they were known at the time of the Board 
decision of January 27, 1986, were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the January 27, 1986 Board decision, were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of January 27, 1986, wherein the Board denied 
entitlement to a rating greater than 50 percent for PTSD and 
entitlement to a TDIU, did not contain CUE. 38 U.S.C.A. §§ 
5109(A), 7104, 7111 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the Board's January 27, 
1986 decision is reported in pertinent part below.  The 
veteran served on active duty from September 1966 to 
September 1969.  Besides PTSD, service connection is also in 
effect for healed postoperative scar on the right index 
finger, evaluated as noncompensable.  Review of the record 
indicates the veteran has a GED diploma and occupational 
experience as a construction worker, carpenter, machinist, 
and orchard worker.  He last worked in 1980.

A January 1981 VA psychiatric examination report shows that 
the veteran appeared reasonably neat and cooperative.  Speech 
was clear, coherent and to the point.  His affect was 
discouraged and at times depressed to a moderate degree.  
Thought processes showed no evidence of hallucinations, 
delusions, depersonalizations or derealizations.  He was 
oriented to person, place and time.  Recent and remote memory 
was intact.  His fundamentals of knowledge was fair to good.  

Impression was alcohol dependence in partial remission.  The 
condition appeared severe and present for many years.  Also 
noted was major depressive disorder,  recurrent, severe but 
not psychotic.  PTSD and dependent personality were noted.  
It was noted that he appeared to be showing some delayed 
features of his chronic cannabis abuse.  

On a VA examination in September 1981 the veteran was noted 
to have a history psychoemotional and psychosocial 
dysfunction dating back to his time in the service.  He 
exhibited characteristics of antisocial and dependent 
personalities.  A history of prior psychiatric 
hospitalization in 1970 was noted.  He was committed by his 
parents.  He noted that he was diagnosed as having 
"depression" and treated with Thorazine.  He noted that 
since Vietnam he had intermittent heavy drug abuse.  

On mental status examination the veteran was appropriate in 
his dress and appearance.  He appeared somewhat withdrawn and 
did not laugh or smile.  Flow of speech and content of speech 
were appropriate.  Content of thought was normal.  He was 
oriented to person, place, date, and situation.  Memory 
appeared intact.  Cognitive functions were normal.  Abstract 
thinking was appropriate.  

Private medical statements and clinical records reflected 
treatment during 1981 and 1982 for disorders including 
alcohol dependence, cannibus abuse, major depressive, 
dependent personality and PTSD.  The veteran was also noted 
to be dependent on alcohol and to abuse drugs.

A March 1982 VA Social Industrial Survey for PTSD shows that 
at the time of the interview the veteran stated that the past 
12 months had been the longest time that he had not been in 
trouble with the legal authorities.  He had been taking 
Antabuse for the past three months and smoked three to six 
marijuana "joints" each day.  He did not work.  He received 
assistance from the Department of Social and Health Services.  
He lived in a shared housing arrangement.  

On a VA psychiatric examination report in April 1982 the 
examiner noted reviewing the veteran's claims file in detail.  
The examiner asked the veteran if he was "stoned" and the 
veteran replied that "I'm always stoned," in a hostile way.  
He was noted to be either unwilling or unable to remember how 
many joints he had that day.  

On mental status examination the veteran was distrustful, 
vague and evasive.  He was considered to be in an intoxicated 
state for the examination.  Diagnoses were PTSD with evidence 
of thought disorder, substance abuse disorder, paranoid 
personality, and acute intoxication, probably cannabis.  

A private psychiatric examination report in July 1982 shows 
the veteran was neatly and appropriately dressed.  He 
complained of poor sleeping and eating habits.  He complained 
of nightmares, distress and interference with ability to 
work.  He noted that since returning from Vietnam he only had 
one friend.  He was described as anxious but cooperative and 
pleasant.  He was in good contact with reality.  Speech was 
described as slow.  No suicidal ideation was noted.  He was 
oriented times three.  Diagnoses were alcohol dependence, in 
remission, major depressive disorder, PTSD, cannabis abuse, 
continuous and dependent personality.  

After an examination in November 1982, the impression 
included rule out PTSD.  The veteran was noted to have a 
multiplicity of problems with a history of drug and alcohol 
abuse.  A history of flashbacks was reported.  The veteran 
reported fears, chronic anxiety, nightmares and a poor work 
record.

A statement from H.A.G., dated in January 1983, is of record.  
It was reported that the veteran's stress disorder resulted 
in such a high level of intensity that he apparently was 
unwilling to participate in counseling processes.

A statement from a private counselor in January 1984 shows 
treatment for alcohol dependence, major depressive disorder, 
PTSD and a major personality disorder.  It was reported the 
veteran had instability in his relationships, conflict with 
authority, anger outburst, intrusive thoughts, guilt, 
nightmares and an inability to maintain employment, self-
defeating behavior, suicidal ideology and major depression.  

The counselor believed that the veteran could reasonably be 
expected to secure part-time employment in the future.  It 
was noted that after several informal sessions with the 
veteran it was obvious that the veteran had a genuine desire 
to reduce and control his PTSD symptoms.  

A statement from H.A.G., M.A., Ph.C., Veteran's Counselor 
dated in July 1984 revealed diagnoses which included PTSD, 
chronic.  The veteran was also noted to have a major 
depressive disorder, alcohol dependence in partial remission, 
a dependent personality and a problem with cannabis abuse.  
H.A.G., noted that the evidence of record showed findings of 
a severe PTSD process. 

A further statement from H.A.G., in August 1984 essentially 
contained the same information.  

Of record were numerous lay statements which described the 
veteran as a friendly person prior to service but had a 
personality change after his experiences in Vietnam.  

A statement from J.G., M.D., in September 1984 shows that on 
exanimation the veteran was alert and oriented.  He had no 
difficulties with memory and appeared to be of average 
intelligence.  His intellectual faculties were not impaired.  
He interpreted common proverbs in a concrete way.  He had no 
delusions or hallucinations.  There was no obvious thought 
disorder.

The veteran was preoccupied by angry, hostile, resentful 
thoughts and admitted to chronic anger, low moods, moroseness 
and depression.  The doctor's reported diagnosis was that of 
a disordered personality consisting of a severe personality 
disorder with aspects of a sociopathic personality disorder.  
Aspects of a borderline personality, paranoid personality and 
paranoid, borderline schizophrenia were also reported.  It 
was noted that the veteran continued to drink and abuse 
drugs.

On VA examination in January 1985, the veteran was alert, 
well oriented and cooperative.  No unusual mannerisms or 
behavior was reported.  Speech was slow and coherent and the 
veteran's affect was marked by extreme sadness.  His affect 
was also considered labile.  Thought content and thought 
processes were free of evidence of illusions, delusions or 
associations.  His intellect appeared to be within normal 
limits.  

It was reported that the veteran lived alone and attended 
counseling.  Very little social life was described.  The 
veteran continued to abuse alcohol and marijuana and was 
reported to be severely troubled by recurrent dreams and 
nightmares.  An extreme degree of survivor guilt and 
associated signs of PTSD were also reported and were believed 
to account for the major portion of his disability.  He was 
said to be severely disabled secondary to the symptoms of 
PTSD and he was also reported to have a major depressive 
disorder secondary to PTSD.  

The diagnoses included PTSD, severe and chronic; a major 
depression disorder with melancholia and episodic alcohol 
abuse; episodic cannabis abuse; and passive-dependent 
personality.

A further statement from H.A.G., dated in March 1985 was on 
file.  PTSD was again noted and it was stated that the 
veteran was unable to function effectively socially or 
maintain gainful employment.

Also of record was a copy of a favorable Social Security 
Administration (SSA) decision dated in May 1985.  It was 
determined that the veteran had been under a "disability" 
within the meaning of the Social Security Act since March 
1980.  It was reported that the veteran suffered from PTSD, a 
major depressive disorder, a passive-dependent personality 
disorder and episodic alcohol and drug abuse.


Criteria

The pertinent criteria in effect at the time of the Board's 
January 1986 decision noted that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C. § 355; 38 C.F.R. Part 4.  Separate Diagnostic Codes 
identify the various disabilities.  Id.

PTSD with ability to establish or maintain effective or 
favorable relationships with people substantially impaired 
and with psychoneurotic symptoms so reducing the reliability, 
flexibility and efficiency levels as to result in severe 
industrial impairment is evaluated as 50 percent disabling.  
With the ability to establish and maintain effective or 
favorable relationships with people seriously impaired and 
with psychoneurotic symptoms of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment is evaluated as 70 percent disabling.  
PTSD with the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community and with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in the profound retreat from mature behavior and if 
demonstrably unable to obtain or retain employment is 
evaluated as 100 percent disabling.  38 U.S.C. § 355; 
38 C.F.R. § Part 4, Diagnostic Code 9411.  

Total disability ratings for compensation may be assigned 
where the scheduler rating for service-connected disability 
or disabilities is less than 100 percent when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The manifestations resulting from nonservice-connected 
disease or injury may not be considered in determining 
entitlement to an increased evaluation for service-connected 
disability.  38 C.F.R. § 4.14.  

The psychiatric nomenclature employed is based upon the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
II), 1968 Edition, American Psychiatric Association. It 
limits itself to the classification of disturbances of mental 
functioning. To comply with the fundamental requirements for 
rating psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual, 1968 Edition) which 
will be hereinafter referred to as the APA manual.  38 C.F.R. 
§ 4.125.

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability 
as distinguished from speculation or remote possibility.  
38 C.F.R. § 3.102.  


Analysis

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, 
the Unites States Court of Appeals (CAVC) holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) is not for consideration.  

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification of the existence of evidence which might 
complete a claimant's application for benefits and the VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).

In addition, the "benefit of the doubt" rule does not apply 
to CUE motions. 
38 C.F.R. § 20.1411 (a) and (b).

A CUE motion is not an appeal and, with certain exceptions is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.

A party that disagrees with the Board's denial of a motion 
for revision based on CUE in a prior Board decision can 
appeal that determination to the CAVC. 
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. 
§ 3.105(a) or new section 5109A of title 38 United States 
Code, that have not been subsumed by Board decisions.

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error; what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.

If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision. (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the CAVC.  More specifically, it was 
observed that Congress intended that the VA adopt the CAVC's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior CAVC decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the CAVC, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. Consequently, the 
veteran's arguments of CUE in the Board's January 27, 1986 
decision based upon medical findings and any publications 
dated thereafter are irrelevant and not for consideration 
with respect to the current claim.  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board notes that while the veteran cites to various CAVC 
determinations in his pleadings such CAVC cases including 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) were not in 
existence in 1986.  The CAVC itself was not in existence.  In 
Colvin, the CAVC held that the Board's medical conclusions 
must be supported by medical authority or evidence of record 
and not simply the Board's own unsubstantiated opinions.

Also, the Board notes that the CAVC later held that while the 
disability picture with regard to the service-connected PTSD 
does not meet all of the criteria of a 100 percent schedular 
evaluation, the criteria in Diagnostic Code 9411 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Richard v. Brown, 9 Vet. App. 
266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
The CAVC has held that SSA decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudications, the SSA's decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment."  Martin v. Brown, 4 
Vet.App. 136, 140 (1993).

Again, the Board points out that the CAVC's determinations in 
such cases were not in existence in 1986.  Rather, the panel 
of the Board that reviewed the claim in 1986 included a 
medical member whose expertise was part of the decision 
making process.  

Based on the evidence of record on January 27, 1986, the 
Board made the following FINDINGS OF FACT:

1.  The veteran's PTSD was manifested by 
depression, nightmares, guilt feelings 
and flashbacks productive of no more than 
severe industrial and substantial social 
impairment.  

2.  The veteran had a GED diploma and 
occupational experience as a carpenter, 
machinist, construction worker and 
orchard worker.  He last worked in 1980.  
Service connection was in effect for PTSD 
evaluated as 50 percent disabling and 
healed scar on the right index finger 
evaluated as noncompensable.  

3.  The veteran's service-connected 
disabilities are not shown to be of such 
severity as to preclude him from 
following a substantially gainful 
occupation.  

Based upon the above FINDINGS OF FACT the Board made the 
following CONCLSIONS OF LAW:

1.  The veteran's PTSD is currently no 
more than 50 percent disabling according 
to the schedular criteria.  38 U.S.C.§ 
355; 38 C.F.R. § 3.102 and Part 4, 
Diagnostic Code 9411.

2.  The veteran is not unemployable 
because of his service-connected 
disabilities.  38 U.S.C.A. § 355; 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16. 

In its discussion and evaluation of the evidence in 1986, the 
Board noted the following:

The Board carefully reviewed the evidence 
of record.  It was noted that on recent 
VA examination the veteran was alert, 
fully oriented, cooperative and coherent.  
He was noted to be extremely sad but his 
thought content showed no evidence of 
hallucination, delusions or associations.  
A recent private evaluation report found 
him to have an intact memory.  All recent 
evaluations indicated considerable 
depression.  

The Board concluded that while his PTSD 
symptoms resulted in significant 
disability, the symptoms recently 
displayed by the veteran could reasonably 
be considered to result in no more than 
substantial social and severe industrial 
impairment.  As such it was adequately 
reflected by the 50 percent evaluation 
already in effect for PTSD.

Also, the Board noted that in order for a 
total rating on the basis of individual 
unemployability to be warranted, the 
evidence must indicate that the veteran's 
service-connected disabilities, in and of 
themselves, are of such severity as to 
render him totally unable to obtain 
gainful employment.  The Board noted that 
while the veteran had significant PTSD 
symptoms the record failed to show that 
his service-connected symptoms alone 
rendered him unable to work.  The Board 
pointed out that he had serious 
nonservice-connected problems with 
alcohol and drug abuse which obviously 
impacted on his prospects.  

The veteran appears to argue that the Board in 1986 failed to 
consider DSM III standards.  The Board points out that at the 
time of the Board's decision in January 1986, the provisions 
of 38 C.F.R. § 4.125 cited to the 1968 edition of DSM II and 
not to the DSM III edition which became effective at a later 
date.

The Board reiterates that only the statutory and regulatory 
provisions in existence at the time of the Board's 1986 
decision may be considered in claims based on CUE.

In support of his claim, the moving party submitted a copy of 
a 1995 Board decision in which the Board granted an increase 
from 70 percent to 100 percent for PTSD based upon the facts 
found in that case.  It is noted that Board decisions are 
nonprecedential in nature.  38 C.F.R. § 20.1303.

The pertinent issues under consideration at the time of the 
Board's January 27, 1986 were entitlement to a disability 
evaluation greater than 50 percent for PTSD and entitlement 
to a TDIU.  The veteran was represented by a private 
attorney.  

The Board notes that the moving party's arguments based upon 
the failure of a duty to assist are not considered a valid 
basis for CUE under the laws and regulations cited above.

The moving party argues the Board committed CUE in January 
1986 because the private and VA medical evidence at that time 
demonstrated PTSD disability productive of total disability 
when viewed in light of the doctrine of reasonable doubt.  

The substance of his argument appears to be based on 
disagreement as to the evaluation of the evidence and how the 
relevant facts were weighed by the Board in 1986.  The Board 
points out that any argument based upon disagreement as to 
how the relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts" does not give rise to the 
level of CUE as that term has come to be defined.  

The moving party's argument that the Board failed to make 
adequate findings of fact is without merit.  The Board's 
findings of fact were based on a comprehensive review of the 
pertinent evidence.  As such allegation is untrue and 
groundless it does not raise a valid claim of CUE.  

Also, the Board notes that that the nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other non-specific allegations of error are 
insufficient to satisfy the requirement of CUE.  

Clearly, the correct facts of record as they were known at 
the time of the Board's 1986 decision failed to demonstrate 
undebatable symptomatology solely due to PTSD warranting the 
assignment of a 100 percent evaluation.

Moreover, the correct facts of record as they were known at 
the time of the Board's 1986 decision failed to demonstrate 
undebatable evidence of PTSD manifested by seriously impaired 
ability to establish and maintain favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there was pronounced impairment in the 
ability to obtain or retain employment thereby warranting a 
70 percent evaluation.

Moreover, the Board correctly found that the veteran's 
service-connected disabilities, taken in combination, were 
not of such severity as to preclude gainful employment.  The 
Board notes that while the record also referred to other 
disorders for which service connection was not established 
that contributed to impairment of employability, such 
nonservice-connected disorders are not for consideration in 
evaluating the effects of service-connected disability.  38 
C.F.R. § 4.14.  The correct facts of record as they were 
known at the time of the Board's 1986 decision failed to 
demonstrate undebatable evidence of PTSD of such severity as 
to preclude gainful employment.

Again, the Board notes that the substance of the moving 
party's argument appears to be based on disagreement as to 
the evaluation of the evidence and how the relevant facts 
were weighed by the Board in 1986.  The Board points out that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not give rise to the level 
of CUE as that term has come to be defined.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of January 27, 1986 were 
correctly applied and it has not been otherwise shown.  
Moreover, the facts as they were known at the time of the 
Board decision of January 27, 1986 were correct and it has 
not been shown otherwise.  All pertinent documentary evidence 
was considered by the Board in 1986 and no relevant document 
or laws and regulation was overlooked.

Clearly, the correct facts as stated in this case as they 
were known to the Board in January 1986, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 as well as the provisions of 38 
C.F.R. § 4.7 regarding the higher of two evaluations are not 
for consideration in CUE claims.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE within the 
January 1986 decision by the Board.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been different but for an alleged 
error.  

Accordingly, in the absence of any additional allegations, 
the motion is denied.














ORDER

There was no CUE in the decision of January 27, 1986, wherein 
the Board denied entitlement to a disability rating greater 
than 50 percent for PTSD, and entitlement to a TDIU, and, 
accordingly, the motion that such decision should be revised 
or reversed is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



